Per Curiam.
We find no sufficient reason for disturbing the valuation of . $990,000 fixed by Special Term for the land involved in these proceedings. We ! do find, however, that further reductions should have been allowed in fixing the *811valuation of the building. Giving due effect to all the credible and relevant proof, we fix the following total assessed valuations for the years involved: For 1938 and the first half of 1939 the sum of $3,990,000; for 1939-1940 the sum of $3,930,000, and for 1940-1941 the sum of $3,870,000.
The order appealed from should be modified accordingly, and, as so modified, affirmed, with twenty dollars costs and disbursements to the relator.
Glennon, Untermyer and Callahan, JJ., concur; Martin, P. J., and Dore, J., dissent.
Order modified in accordance with opinion, and, as so modified, affirmed, with twenty dollars costs and disbursements to the relator. Settle order on notice.